Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectus of BioCryst Pharmaceuticals, Inc. for the registration of common stock, preferred stock, depositary shares, stock purchase contracts, warrants, and units and to the incorporation by reference therein of our reports dated March2, 2015 with respect to the consolidated financial statements of BioCryst Pharmaceuticals, Inc. and the effectiveness of internal control over financial reporting of BioCryst Pharmaceuticals, Inc., included in its Annual Report (Form 10-K) for the year ended December31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP Raleigh, North Carolina March 3, 2015
